      an~n D~v!J H; Ii
--~         (e1it,pner- ~~-
                 v.
      Umw J5flc--s ofAt~ev~,
               «esp()nd~t-




/
                                   j_


      Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 1 of 11
Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 2 of 11
Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 3 of 11
Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 4 of 11
Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 5 of 11
Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 6 of 11
                             7


Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 7 of 11
Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 8 of 11
Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 9 of 11
                                           -- -          --
Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 10 of 11
Case 1:13-cr-00435-TDS Document 153 Filed 10/17/18 Page 11 of 11
